IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

BRANCH BANKING AND                     NOT FINAL UNTIL TIME EXPIRES TO
TRUST COMPANY,                         FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Appellant,

v.                                     CASE NO. 1D15-5291

EDRA C. TAYLOR; THE
SANCTUARY HOMEOWNERS'
ASSOCIATION OF
MONTICELLO, INC. AKA THE                   CORRECTED PAGES: pg 2
SANCTUARY HOMEOWNERS'                      CORRECTION IS UNDERLINED IN
                                           RED
ASSOCIATION, INC.; ANY                     MAILED: October 13, 2016
AND ALL UNKNOWN                            BY: KMS
PARTIES CLAIMING BY,
THROUGH, UNDER, OR
AGAINST THE HEREIN
NAMED INDIVIDUAL
DEFENDANT(S) WHO ARE
NOT KNOWN TO BE DEAD
OR ALIVE, WHETHER SAID
UNKNOWN PARTIES MAY
CLAIM AN INTEREST AS
SPOUSES, HEIRS, DEVISEES,
GRANTEES, OR OTHER
CLAIMANTS; UNKNOWN
TENANT(S) whose name is
fictitious to account for parties in
possession,

      Appellees.

_____________________________/

Opinion filed October 13, 2016.
An appeal from the Circuit Court for Jefferson County.
Karen A. Gievers, Judge.

William S. Isenberg and Jonathan L. Blackmore, Phelan Hallinan Diamond &
Jones, PLLC, Ft. Lauderdale, for Appellant.

No appearance for Appellees.

WOLF, J.

      In this mortgage foreclosure action, the trial court granted appellant’s motion

for summary judgment but awarded appellant only the past due amount and not the

accelerated amount of appellee Edra Taylor’s note and mortgage.

      Appellant alleges the trial court erroneously believed appellant was required

to specifically plead that all conditions precedent to acceleration had occurred in

order to be awarded the accelerated amount of damages. Even if such a

requirement exists, counsel for appellee conceded that appellant had completed all

conditions precedent to requesting the accelerated amount.

      Therefore, we REVERSE and REMAND for the trial court to grant

appellant’s motion for summary judgment and award appellant both the past due

amount and the accelerated amount of appellee’s note and mortgage.

LEWIS and OSTERHAUS, JJ., CONCUR.




                                         2